Appellate Case: 22-3161     Document: 010110746695        Date Filed: 09/29/2022       Page: 1
                                                                                     FILED
                                                                         United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                            Tenth Circuit

                              FOR THE TENTH CIRCUIT                          September 29, 2022
                          _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  ZABRIEL LEON EVANS,

        Petitioner - Appellant,

  v.                                                    Nos. 22-3161 & 22-3179
                                                     (D.C. No. 5:22-CV-03147-SAC)
  STATE OF KANSAS,                                              (D. Kan.)

        Respondent - Appellee.

  –––––––––––––––––––––––––––––––––––

  In re: ZABRIEL EVANS,

        Movant.
                          _________________________________

                                       ORDER
                          _________________________________

 Before HOLMES, McHUGH, and ROSSMAN, Circuit Judges.
                   _________________________________

       Zabriel Evans, proceeding pro se, seeks a certificate of appealability (COA) to

 appeal from the district court’s order dismissing his second § 2254 habeas application for

 lack of jurisdiction as an unauthorized successive application (No. 22-3161). He also

 seeks authorization to file his second § 2254 habeas application (No. 21-3179). We deny

 both a COA and authorization.

       I. Background

       In 2005, Mr. Evans was convicted after a jury trial of one count of rape, two

 counts of aggravated burglary, one count of aggravated criminal sodomy, and one count
Appellate Case: 22-3161       Document: 010110746695         Date Filed: 09/29/2022      Page: 2



 of theft. He was sentenced to 620 months’ imprisonment. The Kansas Court of Appeals

 affirmed the judgment on direct appeal.

        In 2012, Mr. Evans filed his first § 2254 habeas application. The district court

 denied the habeas application, and we denied a COA.

        Earlier this year, Mr. Evans filed a second § 2254 habeas application. Because it

 was an unauthorized second or successive § 2254 habeas application, the district court

 dismissed it for lack of jurisdiction. Mr. Evans now seeks a COA to appeal from the

 district court’s dismissal order. He also seeks authorization to file a second or successive

 § 2254 habeas application.

        II. COA (No. 22-3161)

        To obtain a COA where, as here, a district court has dismissed a filing on

 procedural grounds, the movant must show both “that jurists of reason would find it

 debatable whether the petition states a valid claim of the denial of a constitutional right

 and that jurists of reason would find it debatable whether the district court was correct in

 its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). We need not

 address the constitutional question if we conclude that reasonable jurists would not

 debate the district court’s resolution of the procedural one. Id. at 485.

        A prisoner may not file a second or successive § 2254 habeas application unless he

 first obtains an order from the circuit court authorizing the district court to consider the

 motion. 28 U.S.C. § 2244(b)(3)(A). Absent such authorization, a district court lacks

 jurisdiction to address the merits of a second or successive § 2254 habeas application.

 In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008).

                                               2
Appellate Case: 22-3161     Document: 010110746695          Date Filed: 09/29/2022    Page: 3



        In his COA application, Mr. Evans does not explain how the district court erred in

 its procedural ruling dismissing his second § 2254 habeas application for lack of

 jurisdiction as an unauthorized second or successive § 2254 habeas application. Instead,

 he argues the merits of his underlying second habeas application. Because Mr. Evans has

 not shown that jurists of reason would debate whether the district court’s procedural

 ruling was correct, we deny a COA.

        III. Authorization (No. 22-3179)

        Mr. Evans also seeks authorization to file a second or successive § 2254 habeas

 application to bring the claims in his second habeas application. To receive

 authorization, he must make a prima facie showing that he can meet the requirements in

 § 2244(b)(2). See § 2244(b)(3)(C). To do so, he must show:

        (A) . . . that the claim relies on a new rule of constitutional law, made
        retroactive to cases on collateral review by the Supreme Court, that was
        previously unavailable; or
        (B)(i) the factual predicate for the claim could not have been discovered
        previously through the exercise of due diligence; and
        (ii) the facts underlying the claim, if proven and viewed in light of the
        evidence as a whole, would be sufficient to establish by clear and
        convincing evidence that, but for constitutional error, no reasonable
        factfinder would have found [him] guilty of the underlying offense.
 § 2244(b)(2).

        Mr. Evans filed his motion for authorization on this court’s form and he checked

 boxes stating that his claims were based on newly discovered evidence and a new rule of

 law. See Mot. for Auth. at 9-10. For the description of his claims, the factual support,

 and the explanation of how his claims meet the requirements in § 2244(b)(2), he directs


                                               3
Appellate Case: 22-3161     Document: 010110746695          Date Filed: 09/29/2022      Page: 4



 the court to the COA application he filed in his appeal from the dismissal of his second

 habeas application, which he attached to the motion for authorization. See Mot. for Auth.

 at 8-10.

        The COA application recites the authorization standard from § 2244(b)(2), see

 Mot. for Auth, Attach. at 3-4, but Mr. Evans does not go on to explain how his new

 claims meet that standard. He has therefore failed to make a prima facie showing that he

 can satisfy the authorization requirements in § 2244(b)(2).

        IV. Conclusion

        In No. 22-3161, we deny a COA and dismiss the matter. In No. 22-3179, we deny

 authorization. The denial of authorization “shall not be appealable and shall not be the

 subject of a petition for rehearing or for a writ of certiorari.” 28 U.S.C. § 2244(b)(3)(E).


                                               Entered for the Court



                                               CHRISTOPHER M. WOLPERT, Clerk




                                               4